Bae,ites, J".
As soon as tlie belt was applied to the pulley which moved the rolls they immediately started to turn at the rate of twelve revolutions per minute. The speed increased gradually while the rolls were making from one third to one half a revolution, when the maximum speed of sixteen revolutions per minute was attained. The lever which shifted the belt on the pulley that turned the rolls was operated by plaintiff with the hand that was injured. Before applying the cloth to the roll he had to release the lever. The application was therefore made after the rolls had been set in motion. The jury might have found that such application was made at some time during the three or four seconds that elapsed between the starting of the rolls and the time they attained their maximum speed. At what time, the evidence does not disclose. The plaintiff admits that he fully appreciated the danger to be apprehended from the rolls when moving at full speed. In order to return the verdict which it did the jury must have found either that the machine was more dangerous when the rolls were running at a low rate of speed than when they were running at their ordinary rate, or that it was more dangerous while the speed of the rolls was being: gradually accelerated within the limits named than it was after they had attained their normal running speed. There was no evidence in the case to support either hypothesis. The verdict at best is the result of mere speculation or guesswork, and the conclusions reached approach closely to the border line of the nonsensical, if indeed they stop> there. No claim is made that there was any jerking movement after the belt Avas applied to the pulley or that the increase in speed was not gradual and uniform. The evidence Avholly failed to show any causal relation between the negligence alleged and the injury suffered, and there is no evidence tending to show that defendant was guilty of any negligence whatever which had anything to do with the injury. Furthermore, we see no escape from the conclusion that the plaintiff was guilty of contributory negligence. The ease was not one where a sud*603den emergency had arisen which required the servant to act. quickly, and where, because he was required to act without deliberation, he chose a dangerous method of doing his work where a safe one was open to him. It was not necessary to operate the rolls at all in order to clean them. Plaintiff seeks to escape from this dilemma by saying that he was instructed to clean the rolls while they were in motion. Conceding this to be true it does not help him. He does not claim that he was instructed to so operate the machine that his hand would be dragged into the rolls if it came in contact with them. It. was perfectly obvious that if the rolls were run in the opposite way he could not possibly suffer any injury by contact with them, and the plaintiff either knew or in the exercise of ordinary care should have known of this fact. There is m> claim that it made any difference whatever with the cleaning; process which way the rolls were set in motion.
A verdict should have been directed for the defendant. Hailing to do this, the answers" to the questions relating to-negligence on the part of the defendant should have been, changed on motion of the defendant, and judgment rendered in its favor.
By the Court.• — The judgment of the circuit court is reversed, and the cause is remanded with directions to enter-judgment dismissing the complaint.